Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  157037                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  JASON T. ALLEN,                                                                                          Kurtis T. Wilder
             Plaintiff-Appellant,                                                                    Elizabeth T. Clement,
                                                                                                                      Justices
  v                                                                 SC: 157037
                                                                    COA: 339123
                                                                    MCAC: 14-000047
  CHARLEVOIX ABSTRACT & ENGINEERING
  COMPANY and ACCIDENT FUND
  INSURANCE COMPANY OF AMERICA,
           Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 7, 2017
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 30, 2018
           d1022
                                                                               Clerk